Citation Nr: 1118844	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a multiple joint pain disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and from July 2003 to October 2004.

This case comes before the board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in July 2009, it was remanded for additional development.  It has since returned to the Board for further appellate action.

For reasons explained below, the claims on the title page have been recharacterized to include a claim for a TDIU.

In February 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board's decision addressing the claim for an initial rating in excess of 40 percent for a multiple joint pain disability is set forth below.  The TDIU claim is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

The service-connected multiple joint disability is manifested by widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, and is refractory to therapy.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a multiple joint pain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71 Diagnostic Code 5025 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                   § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in October 2004 provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim herein decided (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). The March 2005 RO rating decision reflects the RO's initial adjudication of the claim after issuance of the letter.

Subsequently, an April 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, a June 2006 statement of the case set forth the criteria for higher ratings. After issuance of the above-described notice, the February 2011 supplemental statement of the case reflects readjudication of the claim for increase.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security Administration records, and the reports of March 2005 and December 2009 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the matters on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was granted service connection for a multiple joint pain disability in a March 2005 rating decision.  The disability was assigned a 40 percent rating, effective October 7, 2004.  The Veteran appeals this rating, contending that the severity of his disability warrants a higher rating.

The Veteran's joint pain condition is rated by analogy under Diagnostic Code 5025 for fibromyalgia.  Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  A 10 percent evaluation is assigned for fibromyalgia symptoms that require continuous medication for control.  A 20 percent evaluation is assigned for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent evaluation is assigned for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  A note following the diagnostic code states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that an initial rating in excess of 40 percent for a multiple joint pain disability is not warranted.

VA outpatient treatment records from 2004, shortly after the Veteran's discharge from active duty service, reflect complaints of diffuse joint and muscle pain.  In December 2004, the Veteran complained of joint aches and stiffness, along with intermittent joint swelling in the shoulders, elbows, wrists, knees, and a feeling of muscle weakness.  The treating physician found no objective evidence of a neurological, central nervous systems, or peripheral nerve abnormality.  In January 2005, it was noted that the Veteran had problems with arthralgia and muscle weakness.   He had pain in his knees, ankles, wrists, and shoulders, and pain and stiffness in the hands.  He also endorsed several fibromyalgia tender points.

The Veteran was first afforded a VA examination in March 2005.  Upon examination, the Veteran's main complaint was multiple joint arthralgias which started approximately 1 year prior to the exam.  He described an ongoing problem with joint swelling, pain, and stiffness in his ankles, knees, wrists, shoulders, and hands.  The examiner noted that the Veteran was ambulatory with a cane, and the Veteran indicated that he experienced subluxation of the knees which caused him to fall at times.  The Veteran also reported wrist pain, causing loss of grip strength.  A physical examination revealed that the ankles were tender to palpation, but there was no swelling or redness.  The wrists and ankles were unable to complete a full range of motion, with the most limiting factor being weakness.  As for the Veteran's knees, there was no instability of the patella medially, but he was absent 70 degrees of full flexion, and the examiner noted mild pain, decreased endurance and easy fatigability.  There was significant tenderness of the shoulders, and range of motion was absent 90 degrees of forward elevation and abduction secondary to weakness.

X-rays of the various joint revealed no abnormalities of the bilateral knees, wrists, or ankles.  Mild degenerative arthritis was demonstrated on a shoulder x-ray.  The examiner concluded by diagnosing the Veteran with degenerative joint disease of the shoulders and multiple joint arthralgias and muscle weakness.

A private report from the Arthritis and Rheumatology Associates of Southwestern Pennsylvania from September 2005 showed multiple muscle tender points over all standard points checked.  There was no objective synovitis, joint tenderness, or deformity throughout the small joints of the hands, wrists, elbows, or shoulders.  The spine, hips, knees, ankles, and feet were completely unremarkable.  All joints had complete range of motion without deficit.  A neurological examination showed no gross motor or sensory deficiencies.  The Veteran's condition was assessed as multiple joint pains, fatigue, and generalized weakness of undetermined etiology.  The examiner suspected fibromyalgia.

The record also includes a Social Security Administration (SSA) determination on the Veteran's claim for social security benefits.  Supporting medical records from the SSA determination include a March 2006 medical evaluation from the Pennsylvania Bureau of Disability Determination.  On examination, the Veteran complained of difficulty moving, joint stiffness, and dropping things, as well as back pain.  He indicated that he last worked in 2004 when he was discharged from service.  After an examination, an impression of stiffness of the joints, but no inflammation was noted.  The examiner indicated that while the Veteran had been diagnosed with fibromyalgia, he suspected Reiter syndrome or ankylosis spondylitis, early.  A March 2006 neurology examination was unremarkable, other than gait decrease secondary to pain in the joints, specifically in his knees and hips, when he walked.  Based on joint pain, the examiner determined that the Veteran should be limited to walking 4 hours maximum per day, lifting and carrying 10 pounds or less, and required use of a cane to help with balance. 

The findings of the SSA note that medical evidence established that the Veteran suffered from multiple joint pains, fatigue, and generalized weakness of undetermined etiology, possibly due to fibromyalgia syndrome, Reiter syndrome or ankylosing spondylitis, and adjustment disorder with depression and anxiety.  The report also indicated that the Veteran retained the residual functional capacity to perform sedentary work, diminished by the need for use of a cane and to lie down during the workday for pain relief.  The Veteran was found eligible for disability benefits commencing February 1, 2004, with a primary diagnosis of disorders of the muscle, ligament, and fascia.

On VA examination in December 2009, the Veteran reported that he rarely slept at night and was chronically fatigued.  The examiner noted that this would affect his daytime pain and was a component of fibromyalgia.  The Veteran further indicated that medical helped to reduce his pain level.  He described the pain as a general body pain, dull and throbbing in nature.  He indicated that he experienced flare-ups 2 times per month, which he attributed to anxiety or running out of medication. Functionally, the Veteran reported that he lived by himself and was able to perform household chores and run errands.  He noted that he could not walk or sit for more than 20 minutes at a time, and described shifting positions multiple positions throughout the day.  

Deep palpation of trigger points designated in fibromyalgia did not create any difference in pain, or any exquisite pain other than what the Veteran was already experiencing.  A musculoskeletal examination revealed no inflammatory process of the joints, no pain on deep palpation of the joints, and full range of motion of all joints, but with pain.  The Veteran's gait was slow, methodical, and antalgic in appearance.  He utilized a cane.  Diagnoses of fibromyalgia and mild arthritis of the bilateral shoulders was noted.  The examiner noted that the Veteran's fibromyalgia pain was not well controlled, but could improve with pain management, improved sleep hygiene and physical therapy.  The examiner opined that in the Veteran's current state, it was not feasible for the Veteran to seek employment in either physical or sedentary employment.

A February 2011 statement from the Veteran's mother indicated that since his return from service, he is limited in his ability to walk and in the activities he can perform, and must walk with a cane.  

The Board has considered the medical and lay evidence documenting the Veteran's fibromyalgia and joint pain symptoms, including muscle aches, pains, stiffness, and difficulty sleeping and walking.  However, as the Veteran's multiple joint pain disability is rated as 40 percent disabling, which is the maximum schedular rating available under Diagnostic Code 5025, there is no legal basis upon which to award a higher schedular evaluation.  As such, that aspect of the Veteran's appeal must be denied.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective of the grant of service connection has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.   Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that an initial rating in excess of 40 percent for a multiple joint pain disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 40 percent for a multiple joint pain disability is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for a TDIU is warranted.

The Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R § 4.16(b).

The Veteran's is service-connected for a multiple joint pain disability, for which a 40 percent rating has been assigned, and for allergic rhinitis, rated as noncompensably disabling.  However, even if the percentage requirement of 4.16(a) has not been met, entitlement to a TDIU, on an extra-schedular basis, per 38 C.F.R. § 4.16(b), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.

In various statements, the Veteran has expressed that his multiple joint pain disability has greatly impacted his ability to function, including his ability to walk or stand for any extended period of time.  SSA findings reflect that the Veteran is not capable of performing the requirements of any past relevant work, and his ability to perform sedentary work is reduced by additional limitations, narrowing the type of work he can perform.  Various medical records reflect that the Veteran has not been employed since his discharge from service in October 2004.  The December 2009 VA examiner likewise determined that the Veteran was not employable.

On these facts, the claim for a TDIU is essentially a component of the Veteran's claim for a higher rating for multiple joint pain. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R.           § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown 4 Vet. App. 394, 393(1995).

Prior to adjudicating the claim for a TDIU, the RO should obtain all outstanding VA medical records.  The claims file indicates that the Veteran is continuing to receive treatment for his multiple joint pain disability from the Pittsburgh VA Medical Center (VAMC); the last date of treatment of record is from October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should from the Pittsburgh VAMC outstanding  treatment records, since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should obtain from the Pittsburgh VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R.          § 4.16(b).  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated 
with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, to include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


